                  •
... ·   '    ,\- ':t                    ,-            .
            A'O 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page lofl   11

                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                            v.                                            (For Offenses Committed On or After November l, 1987)


                                     Miguel Ortiz-Ortega                                  Case Number: 3:19-mj-21250

                                                                                          Kris J. Kraus
                                                                                          Defendant's Attorney


            REGISTRATION NO. 83898298
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                    Nature of Offense                                                            Count Number(s)
            8:1325                             ILLEGAL ENTRY(Misdemeanor)                                                   1

             D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




             D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                             ~,TIME SERVED                            D                                         days

             IZI       Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the       defendant's possession at the time of arrest upon their deportation or removal.
             D         Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court artd
            United States Attorney of any material change in the defendant's economic circumstances.




            Received
                            f.    0 '-roo L.:-                     MAR 1 3 2019
                            ~o=us=M~~~~~t--~
                                                       CLERK, U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                     BY                      DEPUTY



            Clerk's .Qffice Copy                                                                                                       3:19-mj-21250
